PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Peloton Technology, Inc.
Application No. 15/926,809
Filed: 20 Mar 2018
For: SYSTEM AND METHOD FOR IMPLEMENTING PRE-COGNITION BRAKING AND/OR AVOIDING OR MITIGATION RISKS AMONG PLATOONING VEHICLES
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed April 24, 2022.  

The petition under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a)” or the appropriate petition form - PTO/SB/64. This is not a final agency action within the meaning of 5 U.S.C. § 704. 

This application became abandoned on Tuesday, December 3, 2019, for failure to file a timely and proper reply within the three-month shortened statutory period set in the final Office action mailed August 30, 2019. No extensions of time for response were obtained pursuant to 37 CFR 1.136(a). On April 24, 2020, the Office mailed a Notice of Abandonment. 

On April 24, 2022, applicant filed the present petition to revive the application. The Office notes that applicant submitted an outdated version of Form PTO/SB/64 for filing a petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137. The updated version of Form PTO/SB/64 is enclosed with this decision.

A grantable petition under 37 CFR 1.137(a) must be accompanied by the following: 

The required reply to the outstanding Office action (unless previously filed);
The petition fee as set forth in 1.17(m); and,
A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The petition does not meet requirement (3).

The Office acknowledges receipt of the required reply, a $1050 petition fee; and a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition was unintentional; however, the petition does not satisfy 37 CFR 1.137(b)(4). As indicated in requirement (3) above, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, the present petition under 37 CFR 1.137(a) was filed more than two years after the date the reply that resulted in the abandonment of this application was due. Therefore, on renewed petition, petitioner must provide a statement with sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the delay was unintentional. Id. at 12223. Of particular relevance are details regarding: (1) the cause of applicant’s failure to timely file the required reply that resulted in abandonment; (2) when (approximate date) and how the abandonment was discovered; and (3) the delay between discovery of abandonment and filing of the petition under 37 CFR 1.137(a). Petitioner should provide a detailed explanation, including relevant dates, and identify responsible parties where appropriate. 

The record shows applicant submitted a $740 fee for a three-month extension of time on April 24, 2022. Pursuant to 37 CFR 1.136(a), an extension of time must be filed prior to the expiration of the maximum period obtainable for reply to avoid abandonment. In the present case, applicant submitted the petition for a three-month extension of time under 37 CFR 1.136(a) and a $740 extension of time fee on April 24, 2022, after the maximum extendable period for reply. Accordingly, the $740 extension of time fee is inappropriate. Applicant may request a refund of the $740 fee in writing. 

When requesting a refund in writing, the USPTO recommends using the Request for Refund form PTO-2326. Applicant may submit the refund in one of the following manners:

Submit in EFS-Web or Patent CenterMust be a registered EFS-Web or Patent Center user. Select “Request for Refund” from the document description menu. Refund requests must be filed as a follow-on submission. Select “Request for Refund” from the document description menu.
Submit by faxComplete the Request for Refund form and fax to 571-273-6500.
Submit by mailComplete the Request for Refund form and mail to:
Mail Stop 16Director of the U.S. Patent and Trademark OfficeP.O. Box 1450Alexandria, VA 22313-1450 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:	Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:	(571) 273-8300
Attn: Office of Petitions

By hand:	Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By Internet:	EFS-Web

Telephone inquiries related to this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure: Updated version of Form PTO/SB/64